Title: To George Washington from Robert Morris, 4 June 1782
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Office of Finance 4th June
                     1782.
                  
                  Since I wrote you in Cypher relating to the Loan in France I have
                     received Letters from Doctor Franklin which made it proper to communicate the
                     Matter to Congress. By those Letters and by Communications from the french
                     Minister on the Part of his Court it appeared that Mr Franklin had already
                     anticipated the whole of this Loan excepting the small Part which I have drawn
                     for, so that we can count upon nothing from that Quarter towards the Relief of
                     our Necessities. In Consequence of this and of other matters of the like Kind
                     which I found myself compelled to lay before the United states in Congress they
                     have appointed two Gentlemen of their Body to go to the Eastern and two others
                     to the southern States. Messrs Root and Montgomery will I presume have been at
                     Head Quarters before this Letter reaches you and will have explained to your
                     Excellency more fully than I can do by writing the State of our Public Affairs.
                     This Letter will go by Colo. Wadsworth and therefore I shall trust it as well
                     as my other Letter of this Date without using our Cypher. I have the honor to
                     be Your Excellencies Most Obedt & most hble servant
                  
                     Robt Morris
                     
                  
               